DETAILED CORRESPONDENCE
Note: This office action is in response to communication filed on 07/14/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/14/2022 has been entered.
Status of Claims
Claims 22, 24, and 26-29 are pending in the application.
Claims 22, 24, and 26-29 are examined on the merits.

Response to Arguments
Applicant’s arguments/remarks filed on 07/14/20212 have been fully considered, but they are not found persuasive. 
Applicant argues that it would not have been obvious to combine the teaching of Osbon with other references to teach “wherein at least some of the plurality of splittable fibres longitudinally along at least part of their length” because Osbon does not teach to combine the process for forming longitudinally splittable fibres with fibres similar to those disclosed in Schubert, Dyer, and Pedoja and it is difficult to process and manufacture. This argument is not found persuasive. Claim 22 is directed to a wound dressing, not a manufacturing process. Even though, Mumby in view of Schubert, Dyer, and Pedoja does not explicitly disclose wherein at least some of the plurality of splittable fibres are split longitudinally along at least part of their length, a person having ordinary skill in the art would understand/recognize that the term “splittable fibres” implicitly describes/encompasses fibres that are split along at least part of their length. In addition, Osbon discloses/suggests that multi-component fibers are split at least partially, along their length (¶0028) for the benefits of partially separating the fibers along their length so that they become entangled with one another and thereby imparting strength to the final product (¶0003). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the plurality of splittable fibres of Mumby in view of Schubert, Dyer, and Pedoja by splitting at least some of plurality of splittable fibres longitudinally along at least part of their length (see rejection of claim 22 below).
Applicant argues that there was no motivation to use the processing techniques of Schubert, Dyer, Pedoja, or Osbon to create a first layer with a plurality of splittable fibres because of the difficulties in manufacturing nonwovens with fibers with a linear density of <1 dtex. This argument is not found persuasive. “The difficulties in manufacturing nonwovens with fibers with a linear density of <1 dtex” is irrelevant to the scope of claim 22. Claim 22 is directed to a wound dressing, not a manufacturing process. In addition, reference Schubert is brought solely for the purpose of teaching splittable fibres because the first layer comprising a plurality of fibres is disclosed in the primary reference Mumby. Other references are applied to teach the dimension of the splittable fibres.
With respect to the claim rejection(s) under 35 U.S.C. § 112(b), applicant’s amendment(s) to the claim(s) has/have overcome the objection(s). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 22, 24, and 27-29 is/are rejected under 35 U.S.C 103 as being unpatentable over Mumby (US PGPUB 20140249495) in view of Schubert (US PGPUB 20090176063), Dyer (US PAT 5142750), Pedoja (US PGPUB 20090004942), and Osbon (US PGPUB 20030162459).
Regarding claim 22, Mumby discloses a wound dressing (a wound dressing 2100: Abstract, ¶0362, and Fig. 15B) comprising:
a cover (a cover layer 2140) configured to be positioned over a wound site (¶0001, 0363, and Fig. 15B); 
a first layer (an absorbent layer 2110: ¶0375 and Fig. 15B), the first layer comprising a plurality of fibres (¶0240 and 0357); wherein the first layer is configured to be positioned between the cover and the wound site (Fig. 15B) and the plurality of … fibres are configured to absorb wound exudate from the wound site (¶0376-0379); and 
a wound contact layer (a wound contact layer 2102: ¶0368 and Fig. 15B) configured to be positioned between the first layer and the wound (Fig. 15B).
Mumby discloses wherein the first layer comprises the plurality of fibres (¶0240 and 0357), but does not disclose the type of fibres and wherein at least some of the plurality of splittable fibres are entangled.
In an analogous art, splittable fibres, Schubert discloses multilayered sheets that are capable of using a wound product (¶0001). Schubert further discloses a second layer of the sheet comprising a plurality of split-fibres (¶0030) and the split-fibres mechanically entangled and/or hydro-entangled (¶0067). 
In the same field of endeavor, wound dressing, Dyer discloses/suggests using a wound dressing that comprises entangled fibers for the benefit of providing a wound dressing that is soft and exhibits good absorption properties (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the wound dressing of Mumby by making the fibres splittable and entangled, similar to that disclosed by Schubert and Dyer, in order to provide a wound dressing that is soft and exhibits good absorption properties for absorbing wound exudate from wound site, as suggested in Abstract of Dyer.
Mumby does not disclose wherein at least some of the plurality of splittable fibres have a linear density <1 decitex (dtex).
However, Schubert further discloses wherein each splittable fibre having a linear density <1 dtex (the split-fibre having a linear density between 0.5 dtex and 10 dtex: ¶0030; thus, the taught linear density range overlaps with the claimed range).
Additionally, in an analogous art, splittable fibres, Pedoja discloses splittable multi-component polymer fibers that are composed of micro-fibers (¶0109). Pedoja further discloses the micro-fibers having a diameter of between 0.1 to 0.9 dtex (¶0109; thus, the taught linear density range is within the claimed range) for the benefit of improving tactile and absorbent characteristics of the nonwoven product that is suitable for use as a wound product (Abstract). 
  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the plurality of splittable fibres of Mumby in view of Schubert and Dyer by making the plurality of splittable fibres with a linear density <1 dtex, similar to that disclosed by Schubert and Pedoja, in order to improve tactile and absorbent characteristics of the wound dressing, as suggested in Abstract of Pedoja.
Mumby in view of Schubert, Dyer, and Pedoja does not explicitly disclose wherein at least some of the plurality of splittable fibres are split longitudinally along at least part of their length; however, a person having ordinary skill in the art would understand/recognize that the term “splittable fibres” implicitly describes/encompasses fibres that are split along at least part of their length. 
Additionally, in an analogous art, non-woven fabrics, Osbon discloses improved spun-bonded nonwoven fabrics comprised of continuous multi-component longitudinally splittable fibers (Abstract). Osbon further discloses/suggests that multi-component fibers are split at least partially, along their length (¶0028) for the benefits of partially separating the fibers along their length so that they become entangled with one another and thereby imparting strength to the final product (¶0003).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the plurality of splittable fibres of Mumby in view of Schubert, Dyer, and Pedoja by splitting at least some of plurality of splittable fibres longitudinally along at least part of their length, similar to that disclosed by Osbon, in order to partially separate the fibers along their length so that they become entangled with one another and thereby impart strength to the final product, as suggested in ¶0003 of Osbon.
Regarding claim 24, Mumby in view of Schubert, Dyer, Pedoja, and Osbon discloses all the limitations as discussed above for claim 22.
Mumby does not disclose wherein the wound dressing comprises a first fibre of the plurality of splittable fibres having a linear density <1 decitex (dtex) and a second fibre of the plurality of splittable fibres having a linear density of between 1 decitex (dtex) and 15 decitex (dtex).
Schubert further discloses wherein each splittable fibre having a linear density <1 dtex (the split-fibre having a linear density between 0.5 dtex and 10 dtex: ¶0030; thus, the taught linear density range overlaps with the claimed range). Also, Schubert further discloses each splittable fibre having a linear density of between 1 dtex and 15 dtex (the split-fibre having a linear density between 0.5 dtex and 10 dtex: ¶0030; thus, the taught linear density range overlaps with the claimed range). 
Pedoja further discloses the micro-fibers having a diameter of between 0.1 to 0.9 dtex (¶0109; thus, the taught linear density range is within the claimed range) and the micro-fibers having a diameter of between 2 to 16 dtex (¶0109; thus, the taught linear density range overlaps with the claimed range) for the benefit of improving tactile and absorbent characteristics of the nonwoven product that is suitable for use as a wound product (Abstract). 
  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the plurality of splittable fibres of Mumby in view of Schubert, Dyer, Pedoja, and Osbon by making the plurality of splittable fibres comprising fibres having linear density <1 dtex and fibres having linear density between 1 dtex and 15 dtex, similar to that disclosed by Schubert and Pedoja, in order to improve tactile and absorbent characteristics of the wound dressing, as suggested in Abstract of Pedoja.
Regarding claim 27, Mumby in view of Schubert, Dyer, Pedoja, and Osbon discloses all the limitations as discussed above for claim 22.
Mumby further discloses that the first layer (the absorbent layer 2110) is a layer of non-woven cellulose fibers having super-absorbent material (¶0377) for absorbing wound exudate beneath the wound cover (¶0377 and Fig. 15B). 
Regarding claim 28, Mumby in view of Schubert, Dyer, Pedoja, and Osbon discloses all the limitations as discussed above for claim 22.
Mumby further discloses wherein the cover (2140) comprises a moisture-vapour permeable film (¶0388, 0392 and Fig. 15B). 
Regarding claim 29, Mumby in view of Schubert, Dyer, Pedoja, and Osbon discloses all the limitations as discussed above for claim 22.
Mumby further discloses the wound dressing (2100) connected a negative pressure source through a negative pressure interface (a port 2150: ¶0393 and Fig. 15B).
Claim(s) 26 is/are rejected under 35 U.S.C 103 as being unpatentable over Mumby in view of Schubert, Dyer, Pedoja, and Osbon, as applied to claim 22 above, further in view of Pike (US PAT 5935883).
Regarding claim 26, Mumby in view of Schubert, Dyer, Pedoja, and Osbon discloses all the limitations as discussed above for claim 22.
Mumby in view of Schubert, Dyer, Pedoja, and Osbon does not disclose wherein along the at least part of its length where each splittable fibre of the at least some of the plurality of splittable fibres is split, a first constituent fibre of the split splittable fibre and a second constituent fibre of the split splittable fibre are separated from one another; and wherein at least one of the first constituent fibre and the second constituent fibre are microfibres.
 In an analogous art, non-woven web, Pike discloses a web containing superfine microfibers (Abstract). Pike further discloses the web contains a blend of a first group of split microfibers and a second group of split microfibers and they are separated from one another (Col. 2, lines 10-20, and Figs. 1-6) for the benefits of improving fiber coverage, strength and textural properties, barrier properties, filtration properties, and the like (Col. 2, lines 29-34). 
 It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the wound dressing of Mumby in view of Schubert, Dyer, Pedoja, and Osbon by making a first constituent fibre of the split splittable fibre and a second constituent fibre of the split splittable fibre separated from one another, similar to that disclosed by Pike, in order to improve fiber coverage, strength and textural properties, barrier properties, filtration properties, and the like, as suggested in Col. 2, lines 29-34 of Pike.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHU Q TRAN whose telephone number is (571)272-2032.  The examiner can normally be reached on Monday-Thursday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




       /NHU Q. TRAN/       Examiner, Art Unit 3781      
/TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781